Citation Nr: 1104411	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-24 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating, in excess of 10 percent, 
for residual recurrent headaches, visual disturbance, and scar, 
status post cerebral concussion and skull fracture.  

2.  Entitlement to an increased rating, in excess of 10 percent, 
for residual weakness and incoordination of the right lower 
extremity, status post cerebral concussion and skull fracture.  

3.  Entitlement to an increased rating, in excess of 10 percent, 
for residual mild hemiparesis, right upper extremity, status post 
cerebral concussion and skull fracture.  

4.  Entitlement to an initial (compensable) rating for slurred 
speech, claimed as due to head injury in service, secondary to 
recurrent headaches, visual disturbance and neurological signs 
and symptoms.    



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Due to the Veteran's place of residence, all further 
development was performed by the RO in Denver, Colorado.  

In a May 2009 rating decision, the RO granted service connection 
for slurred speech and initially evaluated the disorder as 
noncompensable (0 percent disabling).  In a July 2009 written 
statement, the Veteran expressed disagreement with the rating 
assigned for his slurred speech disability and requested it be 
rated as at least 10 percent disabling.  The claims file does not 
contain a Statement of the Case (SOC) regarding this issue.  
Under these circumstances, as a timely NOD was received following 
the May 2009 notice of the RO's rating decision assignment of a 
noncompensable rating for a slurred speech disability, but no SOC 
was issued in regards to the issue of a higher initial rating, 
the Board must consider whether the issue must be remanded for 
the issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 
(1999).  Thus, this issue has been listed on the title page of 
this decision.

In June 2010, the Veteran testified at a hearing before the 
Board, via videoconferencing, as he was seated at the RO and the 
undersigned Acting Veterans Law Judge was seated in Washington, 
DC.  A transcript has been procured and is of record.  At the 
time of the hearing, the Veteran also submitted additional 
written evidence with a waiver of RO review.  

The Board notes that the Veteran asserted experiencing ringing in 
his ears due to his traumatic brain injury; however, in a 
December 2009 letter, the RO acknowledged that they were working 
on the Veteran's original claim for service connection for 
tinnitus.  As the RO is currently developing the Veteran's 
original claim for this tinnitus, the matter is not in appellate 
status, and the Board does not have jurisdiction.  

In a June 2010 statement, the Veteran claimed that he had 
developed an inner ear disorder due to the in-service concussion.  
At the June 2010 Board personal hearing, the Veteran testified 
that he had undergone a VNG examination, an examination testing 
balance, and that he would be receiving the test results in July 
2010.  However, as of this time, the Veteran has not submitted 
this evidence despite indicating that he would make such a 
submission (Hearing Transcript, pages 16-17).  The record 
currently does not contain any objective evidence regarding an 
inner ear disorder; however, as the Veteran claims that this 
disorder results from service, the Board hereby refers the 
Veteran's claim for service connection for an inner ear disorder 
to the RO for any further development.   

The respective issues of an increased rating for residual 
weakness and incoordination of the right lower extremity (status 
post cerebral concussion and skull fracture) and an increased 
initial (compensable) rating for slurred speech are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the entire rating period under appeal, the Veteran's 
residual recurrent headaches, visual disturbance, and scar, 
status post cerebral concussion and skull fracture, were 
manifested by mild loss of memory and concentration, without 
objective evidence on testing; normal judgment; routinely 
appropriate social interaction; normal orientation; normal 
spatial orientation; daily mild to moderate headaches; 
intermittent dizziness; normal neurobehavioral effects; normal 
ability to communicate by speech and writing; and normal 
consciousness.

2.  For the entire rating period under appeal, the Veteran's 
residual recurrent headaches, visual disturbance, and scar, 
status post cerebral concussion and skull fracture, were not 
manifested by objective evidence on testing of mild impairment of 
memory, attention, concentration, or executive functions 
resulting in mild functional impairment; mildly impaired 
judgment; occasionally inappropriate social interaction; 
occasional disorientation to one of the four aspects (person, 
time, place, situation) of orientation; mildly decreased motor 
activity due to apraxia; mildly impaired spatial orientation; 
evidence of three or more subjective symptoms that moderately 
interfere with work or instrumental activities of daily living; 
neurobehavioral effects that occasionally interfere with 
workplace interaction, social interaction, or both but do not 
preclude them; occasional impairment of comprehension or 
expression; a persistently altered state of consciousness; or 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

3.  For the entire rating period under appeal, the Veteran's 
residual mild hemiparesis, right upper extremity, status post 
cerebral concussion and skull fracture, was manifested by mild 
incomplete paralysis of the median nerve.

4.  For the entire rating period under appeal, the Veteran's 
residual mild hemiparesis, right upper extremity, status post 
cerebral concussion and skull fracture, did not more nearly 
approximate moderate incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  For the entire rating period under appeal, the criteria for 
an increased rating in excess of 10 percent for residual 
recurrent headaches, visual disturbance, and scar, status post 
cerebral concussion and skull fracture, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Codes 8045-9304 (2007), 8045-9304 
(2010).

2.  For the entire rating period under appeal, the criteria for 
an increased rating in excess of 10 percent for residual mild 
hemiparesis, right upper extremity, status post cerebral 
concussion and skull fracture, have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 
4.7, 4.130, Diagnostic Codes 8045-8715 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) 
inform the veteran about the information and evidence necessary 
to substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; and (3) 
inform the veteran about the information and evidence the veteran 
is expected to provide.  VCAA notice should be provided to a 
veteran before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include (1) the veteran's 
status; (2) the existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the degree 
of disability; and (5) the effective date of the disability.  The 
Court held that, upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim, and to provide the veteran with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

In a claim for an increased rating, the VCAA requires only 
generic notice as to the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A March 2008 VCAA notice substantially satisfied most of the 
provisions of 
38 U.S.C.A. § 5103(a).  In this letter, the RO informed the 
Veteran about the information and evidence not of record that was 
necessary to substantiate his claims; the information and 
evidence that VA would seek to provide; the information and 
evidence the Veteran was expected to provide; and the information 
required by Dingess/Hartmann.  In a July 2008 letter, the RO 
provided the information required by Vazquez.  

Although this latter notice was not issued prior to the June 2008 
decision from which this appeal arises, the RO subsequently re-
adjudicated the Veteran's claims, as demonstrated by the June 
2009 Statement of the Case (SOC).  As the SOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a re-adjudication decision.  
Accordingly, the provision of adequate notice followed by a re-
adjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-
78 (2006) (validating the remedial measures of issuing a fully 
compliant VCAA notification and re-adjudicating the claim in the 
form of a statement of the case to cure timing of notification 
defect); Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III) (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a re-adjudication decision).

Also, the evidence does not show, nor does the Veteran contend, 
that any notification deficiencies, with respect to either timing 
or content, have resulted in prejudice.  The record raises no 
plausible showing of how the notice provided affected the 
essential fairness of the adjudication.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  VA has acquired the Veteran's treatment 
records to assist the Veteran with his claims.  In April 2008 and 
February 2009, the RO provided the Veteran with VA medical 
examinations to determine the extent of his claims.  As the 
examination reports were written after interviews with the 
Veteran and a review of the claims file, and contained specific 
findings indicating the respective natures of the Veteran's 
claimed disabilities, the examinations are adequate for rating 
purposes, and there is no duty to provide an additional 
examination or medical opinion for these claims.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that at the June 2010 Board personal hearing, 
through his representative, the Veteran asked for an additional 
VA examination be provided to determine the current extent of the 
service-connected residual mild hemiparesis of the right upper 
extremity.  VA's General Counsel has interpreted that when a 
claimant asserts that the severity of a disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  See VAOPGCPREC 11-95; see also, 
e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. § 
3.327 (2010).  However, in this instance, the Board notes that, 
when asked to describe how the disorder had worsened since the 
last examination, the Veteran reported having difficulty sorting 
mail when he worked as a postal service employee due to limited 
dexterity.  (Hearing Transcript, pages 25-26).  The Board notes 
that the Veteran retired from the postal service in January 2008, 
a year prior to the most recent February 2009 VA medical 
examination.  When specifically queried, the Veteran did not 
provide any specific activities that were limited by his service-
connected right upper extremity disability.  (Hearing Transcript, 
page 26).  Despite the request for a new VA examination, the 
Veteran did not provide any evidence, to include statements, 
indicating that the service-connected residual mild hemiparesis 
of the right upper extremity actually had worsened since the 
February 2009 VA examination.  As there has not in fact been a 
substantive statement of worsening of disability, the Board will 
proceed to render a decision regarding the Veteran's claim for an 
increased rating for the hemiparesis of the right upper 
extremity.

Regarding the July 2010 Board personal hearing, in Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Acting Veterans Law Judge (VLJ) 
who conducts a hearing fulfill two duties to comply with the 
above regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.   Here, during the July 
Board personal 2010 hearing, the Acting VLJ specifically noted 
the issues on appeal.  Then, having heard the Veteran's evidence, 
the Acting VLJ sought to identify any pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked or was outstanding that might substantiate the claim.  
Both the Acting VLJ and the Veteran's representatives 
specifically queried the Veteran regarding the current extent of 
his service-connected disabilities, specifically asking if and 
how the disorders had worsened.  Therefore, the Acting VLJ 
substantially complied with the requirements of Bryant. 

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, as noted above, the hearing focused on the elements 
necessary to substantiate the Veteran's claims.  Additionally, 
through his testimony, the Veteran demonstrated that he had 
actual knowledge of the elements necessary to substantiate his 
claims.  As such, the Board finds that, consistent with Bryant, 
the Acting VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

In view of the foregoing, the Board finds that VA has fulfilled 
its duties to notify and assist the Veteran in the claims under 
consideration.  Adjudication of the claims at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a particular 
disorder with the requirements contained in VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  
The percentage ratings contained in the Rating Schedule 
represent, as far as can practically be determined, the average 
impairment in earning capacity resulting from such disease or 
injury and their residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court held in Hart v. Mansfield, 21 
Vet. App. 505 (2007), that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The Court 
recognized that, if VA's adjudication of an increased rating 
claim is lengthy, a claimant might experience multiple distinct 
degrees of disability that would result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision on that claim is made.  Thus, VA's 
determination of the "present level" of a disability may result 
in a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period the 
increased rating claim has been pending.  Hart, 21 Vet. App. at 
505.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor of 
the Veteran.  See 38 C.F.R. § 4.3.

Increased Rating for Residual Recurrent Headaches, Visual 
Disturbance, and Scar

The Veteran essentially contends that his residual recurrent 
headaches, visual disturbances, and scar, resulting from an in-
service cerebral concussion and skull fracture, are more 
disabling than contemplated by the currently assigned 10 percent 
disability rating.  The RO has evaluated the Veteran's residual 
headaches, visual disturbance and scar disabilities under DC 
8045-9304, which governs ratings of brain disease due to trauma.  
38 C.F.R. § 4.124a.  

Effective October 23, 2008, VA amended the criteria for rating 
residuals of traumatic brain injuries (TBIs), or more 
specifically, neurological and convulsive disorders, including 
under DC 8045.  73 Fed. Reg. 54,693, 54,708 (Sept. 23, 2008).  
This amendment applies to applications received by VA on and 
after October 23, 2008.  The former criteria apply to 
applications received by VA before that date.  A veteran whose 
residuals of TBI VA rated under DC 8045 prior to the amendment, 
however, is permitted to request review under the amended 
criteria regardless of whether his disability has worsened since 
the last review or VA receives additional evidence.  The 
effective date of any increase in disability compensation based 
solely on the amended criteria must be no earlier than October 
23, 2008, the effective date of the amended criteria.

In this case, even though the Veteran did not make a specific 
request to this effect, the RO reviewed the Veteran's claim under 
the amended criteria in a Statement of the Case dated June 2009.  

Under the previous regulation, Diagnostic Code 8045 provides for 
the evaluation of brain disease due to trauma.  38 C.F.R. § 
4.124a (2007).  Diagnostic Code 8045 specifies that purely 
neurological disabilities are rated under the applicable 
Diagnostic Code.  Purely subjective complaints, such as headache, 
dizziness, or insomnia, which are recognized as symptomatic of 
brain trauma, are rated at 10 percent and no more under 
Diagnostic Code 9304 (dementia due to head trauma) and may not be 
combined with any other rating for a disability due to brain 
trauma.  A rating in excess of 10 percent for brain disease due 
to trauma under Diagnostic Code 9304 may not be assigned in the 
absence of a diagnosis of multi-infarct dementia associated with 
brain trauma.  Id.

Upon review of the evidence for the period prior to, and since, 
October 23, 2008, under the previous regulations, the Board finds 
that a rating in excess of 10 percent rating is not warranted for 
any period for the Veteran's residual headaches, visual 
disturbance, and scar.  38 C.F.R. § 4.7.  The Veteran was already 
in receipt of the highest assignable evaluation available (10 
percent) under Diagnostic Codes 8045-9304 for purely subjective 
headache complaints.  A rating in excess of 10 percent is not 
assignable under Diagnostic Code 9304 in the absence of a 
diagnosis of multi-infarct dementia, as a consequence of brain 
trauma.  In this instance, the evidence of record is negative for 
a diagnosis of multi-infarct dementia, such that a higher rating 
is not available under the previous version of Diagnostic Codes 
8045-9304.  
38 C.F.R. § 4.124a (2007).

Under the amended regulation, Diagnostic Code 8045 again provides 
for the evaluation of TBI.  38 C.F.R. § 4.124a (effective October 
23, 2008).  However, under the amended Diagnostic Code 8045, 
there are three main areas of dysfunction listed that may result 
from TBI and have profound effects on functioning: cognitive 
(which is common in varying degrees after TBI), 
emotional/behavioral, and physical.  Each of these areas of 
dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, 
concentration, attention, and executive functions of the brain.  
Executive functions are goal setting, speed of information 
processing, planning, organizing, prioritizing, self-monitoring, 
problem solving, judgment, decision making, spontaneity, and 
flexibility in changing actions when they are not productive.  
Not all of these brain functions may be affected in a given 
individual with cognitive impairment, and some functions may be 
affected more severely than others.  In a given individual, 
symptoms may fluctuate in severity from day to day.  Adjudicators 
are to evaluate cognitive impairment under the table titled 
"Evaluation of Cognitive Impairment and Other Residuals of TBI 
Not Otherwise Classified."  Id.

Subjective symptoms may be the only residual of TBI or may be 
associated with cognitive impairment or other areas of 
dysfunction.  Adjudicators are to evaluate subjective symptoms 
that are residuals of TBI, whether or not they are part of 
cognitive impairment, under the subjective symptoms facet in the 
table titled "Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified."  However, they are to 
separately evaluate any residual with a distinct diagnosis that 
may be evaluated under another Diagnostic Code, such as migraine 
headache or Meniere's disease, even if that diagnosis is based on 
subjective symptoms, rather than under the "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified" table.  Id.

Adjudicators are to evaluate emotional/behavioral dysfunction 
under 38 C.F.R. § 4.130 (Schedule of ratings--mental disorders) 
when there is a diagnosis of a mental disorder.  When there is no 
diagnosis of a mental disorder, they are to evaluate 
emotional/behavioral symptoms under the criteria in the table 
titled "Evaluation of Cognitive Impairment and Other Residuals of 
TBI Not Otherwise Classified."  Id.

Adjudicators are to evaluate physical (including neurological) 
dysfunction based on the following list, under an appropriate 
Diagnostic Code: Motor and sensory dysfunction, including pain, 
of the extremities and face; visual impairment; hearing loss and 
tinnitus; loss of sense of smell and taste; seizures; gait, 
coordination, and balance problems; speech and other 
communication difficulties, including aphasia and related 
disorders, and dysarthria; neurogenic bladder; neurogenic bowel; 
cranial nerve dysfunctions; autonomic nerve dysfunctions; and 
endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not 
encompass all possible residuals of TBI.  For residuals not 
listed here that are reported on an examination, adjudicators are 
to evaluate under the most appropriate Diagnostic Code.  
Adjudicators are to evaluate each condition separately, as long 
as the same signs and symptoms are not used to support more than 
one evaluation, and combine under § 4.25 the evaluations for each 
separately rated condition.  The evaluation assigned based on the 
"Evaluation of Cognitive Impairment and Other Residuals of TBI 
Not Otherwise Classified" table will be considered the evaluation 
for a single condition for purposes of combining with other 
disability evaluations.  Id.

The table titled "Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified" contains 10 important 
facets of TBI related to cognitive impairment and subjective 
symptoms. It provides criteria for levels of impairment for each 
facet, as appropriate, ranging from 0 to 3, and a 5th level, the 
highest level of impairment, labeled "total".  However, not every 
facet has every level of severity.  The Consciousness facet, for 
example, does not provide for an impairment level other than 
"total," since any level of impaired consciousness would be 
totally disabling.  Adjudicators are to assign a 100-percent 
evaluation if "total" is the level of evaluation for one or more 
facets.  If no facet is evaluated as "total," adjudicators are to 
assign the overall percentage evaluation based on the level of 
the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 
40 percent; and 3 = 70 percent.  For example, assign a 70 percent 
evaluation if 3 is the highest level of evaluation for any facet.  
Id.

The evaluation assigned is based upon the highest level of 
severity for any facet of cognitive impairment and other 
residuals of traumatic brain injury (TBI) not otherwise 
classified as determined on examination.  Only one evaluation is 
assigned for all the applicable facets.  A higher evaluation is 
not warranted unless a higher level of severity for a facet is 
established on examination.  Physical and/or emotional/behavioral 
disabilities found on examination that are determined to be 
residuals of traumatic brain injury are evaluated separately.

Reviewing the evidence of record, a level of severity of "1" 
has been assigned for the Memory, attention, concentration, 
executive functions facet, indicating that an examiner has found 
evidence such as a complaint of mild loss of memory (such as 
having difficulty following a conversation, recalling recent 
conversations, remembering names of new acquaintances, or finding 
words, or often misplacing items), attention, concentration, or 
executive functions, but without objective evidence on testing.  
Specifically, in the February 2009 VA psychiatric examination 
report, the VA examiner noted that the Veteran reported some 
memory problems when feeling fatigued.  The Veteran also 
discussed not being mentally sharp when experiencing a severe 
headache.  Upon testing, the VA examiner noted that the Veteran 
had no difficulty with concentration, mental computation or 
abstraction.  The examiner also noted that the Veteran was able 
to recall events of his recent history without any difficulty.  
The examiner noted that, were the Veteran to experience fatigue, 
it was conceivable that would have some difficulty with 
concentration, resulting in some difficulty with memory.  
However, the VA examiner again noted that he did not find any 
objective evidence of memory problems.  As the VA examiner noted 
the Veteran's report of memory problems, but could not find any 
objective evidence of such difficulty with testing, a "1" is 
assigned.  A higher level of severity of "2" is not warranted 
unless an examiner finds evidence such as objective evidence on 
testing of mild impairment of memory, attention, concentration, 
or executive functions resulting in mild functional impairment.

A level of severity of "0" has been assigned for the Judgment 
facet, indicating that an examiner has found evidence of normal 
judgment.  Throughout the pendency of this appeal, the Veteran 
has not reported any difficulties with judgment related to his 
disability.  In the February 2009 VA psychiatric examination 
report, the VA examiner did not note any defects in the Veteran's 
judgment.  Therefore, a "0" is assigned.  A higher level of 
severity of "1" is not warranted unless an examiner finds 
evidence of mildly impaired judgment, including symptoms such as 
for complex or unfamiliar decisions, occasionally unable to 
identify, understand, and weigh the alternatives, understand the 
consequences of choices, and make a reasonable decision.

A level of severity of "0" has been assigned for the Social 
interaction facet, indicating that an examiner has found evidence 
that social interaction is routinely appropriate.  In the 
February 2009 VA psychiatric examination report, the examiner 
noted that the Veteran behaved appropriately throughout the 
examination.  Regarding relationships, the Veteran reported 
living with his wife of 37 years and having good relationships 
with his sons.  He indicated that he and his wife enjoy going to 
restaurants and seeing movies.  In an August 2008 statement, the 
Veteran reported that he had difficulty talking to others, but 
indicated that this was due to a problem with slurred speech.  As 
will be explained below, the Veteran's claim for service 
connection for slurred speech is not currently before the Board.  
In reviewing the evidence, the Board finds that the Veteran's 
residual recurrent headaches, visual disturbance, and scar have 
not caused the Veteran to engage in socially inappropriate 
behavior.  Therefore, a "0" is assigned.  A higher level of 
severity of "1" is not warranted unless an examiner finds 
evidence that social interaction is occasionally inappropriate.

A level of severity of "0" has been assigned for the 
Orientation facet, indicating that an examiner has found evidence 
such as always oriented to person, time, place, and situation.  
At the February 2009 VA psychiatric examination report, the VA 
examiner noted that the Veteran was alert and oriented.  In fact, 
throughout the pendency of this appeal, the Veteran has not 
claimed to have difficulty with orientation.  Therefore, a "0" 
is assigned.  A higher level of severity of "1" is not 
warranted unless an examiner finds evidence such as occasionally 
disoriented to one of the four aspects (person, time, place, 
situation) of orientation.

A level of severity of "1" has been assigned for the Motor 
activity (with intact motor and sensory system) facet, indicating 
that an examiner has found evidence such as motor activity normal 
most of the time, but mildly slowed at times due to apraxia 
(inability to perform previously learned motor activities, 
despite normal motor function).  In the April 2008 VA medical 
examination report, the Veteran reported being able to stand for 
five minutes or to walk only 1/4 mile at a time.  Upon examination, 
the examiner found diminished sensation to simple and sharp touch 
over the entirety of the right lower extremity.  Heel-to-shin 
testing was normal and symmetrical, and rapid and alternating 
movements of the lower extremities were without normality.  Also, 
the Veteran demonstrated mildly diminished strength in the right 
lower extremity muscle groups with 4/5 strength of right hip 
flexors, knee extensors, ankle dorsiflexors and plantar flexors, 
and great toe extensors.  No muscle atrophy was noted.  The 
Veteran's gait was noticeably abnormal with a prominent limp 
secondary to weakness in the right lower extremity.

In a February 2009 VA medical examination report, the examiner 
noted no involuntary movements upon testing.  Cerebellar 
examination on rapid alternating movements was performed 
satisfactorily, but there was a "tad dysmetria" on the right as 
compared to the left on rapid alternating movement and finger to 
nose tests.  The Veteran was able to rise from his chair and move 
on the examination table without difficulty.  He was able to 
heel-walk, toe-walk, and tandem gait normally.  The Veteran 
walked with a noticeable mild limp because of right foot 
weakness, but did not require any assistive devices.  The Board 
notes that the Veteran's motor system is essentially normal, if 
slowed by a limp caused by the right leg weakness, which is 
separately  rated.  The claims file contains no evidence of 
apraxia.  Therefore, a "1" is assigned.  A higher level of 
severity of "2" is not warranted unless an examiner finds 
evidence such as motor activity mildly decreased or with moderate 
slowing due to apraxia.

A level of severity of "0" has been assigned for the Visual 
spatial orientation facet, indicating that an examiner has found 
evidence of normal.  In a November 2009 statement, the Veteran 
recalled that, immediately after the in-service brain injury in 
1969, he could not recall where he was, to include the name of 
the country.  However, the record does not contain any evidence 
of spatial orientations since immediate after the incident and 
the Veteran does not claim otherwise.  Therefore, a "0" is 
assigned.  A higher level of severity of "1" is not warranted 
unless an examiner finds evidence such as mildly impairment, such 
as getting lost in unfamiliar surroundings, having difficulty 
reading maps or following directions.

A level of severity of "1" has been assigned for the Subjective 
symptoms facet, indicating that an examiner has found evidence of 
three or more subjective symptoms that mildly interfere with 
work; instrumental activities of daily living; or work, family, 
or other close relationships.  Examples of findings that might be 
seen at this level of impairment are: intermittent dizziness, 
daily mild to moderate headaches, tinnitus, frequent insomnia, 
hypersensitivity to sound, hypersensitivity to light.  At the 
April 2008 VA medical examination report, the Veteran stated that 
he had to leave his position at the post office because he could 
not perform his duties to his daily headaches and associated 
visual disturbances.  He indicated that he currently had 
headaches that lasted all day, of moderate to severe intensity.  
He noted that he took over the counter medications to treat this 
disorder.

In the February 2009 VA psychiatric examination report, the 
Veteran reported experiencing daily headaches since service.  He 
indicated that he was able to treat the disorder with aspirin.  
He stated that, if a headache were bad, he would have to take a 
rest.  At the June 2009 Board personal hearing, the Veteran 
stated that he would usually rest for a couple of hours around 
noon and then at three or four p.m.  In the February 2009 VA 
psychiatric examination report, the Veteran stated that he worked 
as a veterans service officer for 20 hours per week and also 
indulged in his hobby, welding with metal work, for about 20 to 
30 hours per weeks.  In the report, the Veteran stated that he 
woke up at night occasionally due to pain.  However, at the June 
2009 Board personal hearing, the Veteran denied any insomnia due 
to headaches, indicating that he took sufficient aspirin at night 
to allow him to sleep.  (Hearing Transcript, page 19).  In an 
August 2008 statement, the Veteran reported experiencing constant 
vertigo, causing difficulty with balance.  However, at the 
February 2009 VA medical examination report, the Veteran denied 
experiencing vertigo and also denied photosensitivity.  Moreover, 
in the February 2009 VA psychiatric examination report, the VA 
examiner reported that the Veteran did not have any psychological 
factors that would prevent the Veteran from being gainfully 
employed.  Also, in the February 2009 VA medical examination 
report, the examiner stated that the Veteran's symptoms, 
specifically the headaches, would only mildly interfere with his 
work.  The Board has considered the Veteran's statements 
indicating a great interference with his ability to work due to 
this disorder.  The Board also notes that the Veteran has 
headaches requiring rest periods most days and claims blurred or 
double vision, two symptoms noted in the criteria for a "2" 
score.  However, a higher level of severity of "2" is not 
warranted unless an examiner finds evidence of three or more 
subjective symptoms that moderately interfere with work; 
instrumental activities of daily living; or work, family, or 
other close relationships.  Examples of findings that might be 
seen at this level of impairment are: marked fatigability, 
blurred or double vision, headaches requiring rest periods during 
most days.  In this instance, although the Veteran claims 
fatigue, this fatigue is actually relieved by rest breaks.  
Considering the Veteran's ability to perform activities, 
including work and hobbies, the Board notes that the Veteran's 
fatigue is not "marked" fatigability which would moderately 
interfere with work, activities, or relationships.  As the 
Veteran's disorder only mildly interferes with his ability to 
work, the Board assigns a "1" for subjective symptoms.

A level of severity of "0" has been assigned for the 
Neurobehavioral effects facet, indicating that an examiner has 
found evidence of one or more neurobehavioral effects that do not 
interfere with workplace interaction or social interaction.  
Examples of neurobehavioral effects are: irritability, 
impulsivity, unpredictability, lack of motivation, verbal 
aggression, physical aggression, belligerence, apathy, lack of 
empathy, moodiness, lack of cooperation, inflexibility, and 
impaired awareness of disability.  Any of these effects may range 
from slight to severe, although verbal and physical aggression 
are likely to have a more serious impact on workplace interaction 
and social interaction than some of the other effects.  
Throughout the pendency of this appeal, the evidence does not 
indicate any neurobehavioral effects caused by the Veteran's 
disorder and the Veteran has never claimed otherwise.  Therefore, 
a "0" is assigned.  A higher level of severity of "1" is not 
warranted unless an examiner finds evidence of one or more 
neurobehavioral effects that occasionally interfere with 
workplace interaction, social interaction, or both but do not 
preclude them.  

A level of severity of "0" has been assigned for the 
Communication facet, indicating that an examiner has found 
evidence such as able to communicate by spoken and written 
language (expressive communication), and to comprehend spoken and 
written language.  Other than the separate issue of slurred 
speech, the Veteran has never contended that he was unable to 
communicate due to his disorder.  During the many VA medical 
examinations of record and at the Board personal hearing, the 
Veteran was able to answer questions in a normal manner and 
provide information when needed.  Therefore, a "0" score is 
assigned.  A higher level of severity of "1" is not warranted 
unless an examiner finds evidence such as comprehension or 
expression, or both, of either spoken language or written 
language is only occasionally impaired.

Moreover, the evidence does not indicate that the Veteran 
experiences a persistently altered state of consciousness, such 
as a vegetative state, minimally responsive state, or coma.  
Therefore, he does not meet a total disability rating due to his 
state of consciousness.   

The evaluation assigned for cognitive impairment and other 
residuals of TBI not otherwise classified is based upon the 
highest level of severity for any facet as determined by 
examination.  Only one evaluation is assigned for all the 
applicable facets.  The evaluation assigned is 10 percent based 
upon the highest severity level of "1," which was assigned for 
the following facets: memory, attention, concentration, executive 
functions; motor activity (with intact motor and sensory system); 
subjective symptoms.

The Board finds that, throughout the pendency of this appeal, the 
Veteran is not entitled to a higher rating under Diagnostic Code 
9304, the criteria for dementia due to head trauma.  Dementia is 
evaluated under the general rating formula for mental disorders.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general 
rating formula, a next higher 30 percent evaluation is warranted 
where the evidence shows occupational and social impairment with 
occasional decreases in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  The record of 
evidence, to include the February 2009 VA psychiatric examination 
report and the Veteran's own statements, contains no evidence of 
depressed mood, anxiety, suspiciousness panic attacks, or 
"chronic" sleep impairment.  The record also indicates the 
Veteran is able to perform occupational tasks at his part-time 
position and tasks at home without difficulty.  Therefore, the 
Veteran's dementia has not for any period been not productive of 
symptomatology more nearly approximated the criteria for a 30 
percent rating under Diagnostic Code 9411.

Also, the Board notes that in a November 2009 statement the 
Veteran claims to have experienced blurred or double vision with 
fatigue; however, in a February 2009 eye examination report, the 
examiner found the Veteran's eyesight to be normal, with the 
exception of presbyopia related to age.  Therefore, as the 
objective medical evidence does not indicate an eye disorder 
related to the Veteran's concussion, a higher rating based on the 
Veteran's eye disorder is not warranted.  

Moreover, a higher rating is not warranted based on the Veteran's 
scar.  In a July 1971 VA medical examination report, the examiner 
described an annular, palpably depressed area approximately two 
centimeters in diameter, situated over the vertex of the skull.  
The examiner noted that the overlying scalp was well-healed and 
that there was normal hair growth in the area.  The area was not 
tender.  It did not interfere with combing the hair and was not 
disfiguring.  In the February 2009 VA medical examination report, 
the VA examiner noted that the measurements and nature of the 
scar had not changed since the earlier examination.  The Board 
notes that a next higher rating of 30 percent rating for a scar 
is not applicable as the disorder is not productive of visible or 
palpable tissue loss and either gross distortion or asymmetry of 
one feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with two 
or three characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

Parenthetically, the Board notes that the Veteran contends that a 
higher rating is warranted due to the severity of his in-service 
concussion.  Specifically, the Veteran and his representative 
have submitted evidence indicating that, at the time immediately 
following the injury, the Veteran was unconscious for over an 
hour.  In June 2010, the Veteran submitted evidence from a VA 
slide presentation on TBI.  In this presentation, a VA clinician 
noted that a loss of consciousness lasting between 30 minutes and 
5 hours was considered a symptom of moderate TBI.  However, the 
Board notes that the Veteran's symptoms at the time of the 
initial injury, over 30 years ago, is not relevant to the rating 
of the Veteran's symptoms throughout the period under appeal, 
specifically the time from one year prior to the February 2008 
filing of the claim for increased rating.  See Francisco, 7 Vet. 
App. at 55 (finding that where service connection has already 
been established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern).  Also, the Board further notes that the current version 
of Diagnostic Code 8045 specifically states that the "terms 
`mild,' 'moderate,' and 'severe' TBI, which may appear in medical 
records, refer to a classification of TBI made at, or close to, 
the time of injury rather than to the current level of 
functioning.  This classification does not affect the rating 
assigned under diagnostic code 8045."  38 C.F.R. § 4.124a, 
Diagnostic Code 8045.  Therefore, the extent of the initial 
injury as experienced in 1969, while a part of the history of 
disability noted and considered, is not of significant probative 
value to this claim for an increased rating.

As the Veteran's headache, visual impairment, and scar 
disabilities do not meet the criteria under Diagnostic Code 8045-
9304, the Board finds that the preponderance of the evidence 
weighs against an increased rating greater than 10 percent for 
the for the entire rating period.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7.



Increased Rating for Residual Mild Hemiparesis of the Right Upper 
Extremity

The Veteran also claims that his service-connected mild 
hemiparesis of the right upper extremity is of greater severity 
than that contemplated by the current 10 percent rating. 

The hemiparesis of the Veteran's right upper extremities is 
currently rated under 
38 C.F.R. § 4.124a, DCs 8045-8515.  Hyphenated diagnostic codes 
are used when a rating under one code requires use of an 
additional diagnostic code to identify the basis for the rating 
assigned.  38 C.F.R. § 4.27 (2010).  Here, the use of DC 8045-
8515 reflect that pursuant to DC 8045, the Veteran's neurological 
disabilities from brain disease due to trauma are rated as 
incomplete paralysis of the median nerve under Diagnostic Code 
8045.  The Board further notes that, as this is a separate rating 
for a neurological manifestation caused by the Veteran's TBI, 
localized as it is to the Veteran's right upper extremity, the 
"Evaluation of Cognitive Impairment and Other Residuals of TBI 
Not Otherwise Classified" is not for use in this situation.

After a review of the evidence, the Board finds that the criteria 
for the next higher 20 percent rating hemiparesis of the right 
upper extremity are not met for the entire rating period of 
appeal.  Under Diagnostic Code 8515, the evidence must indicate 
moderate incomplete paralysis of the median nerve for a 20 
percent rating to be granted.  In an April 2008 VA medical 
examination report, the Veteran reported that his symptoms of 
right arm hemiparesis had not changed since his previous VA 
examination, in October 2004.  In that examination report, the 
examiner noted a very mild hemiparesis affecting the right arm.  
The examiner noted no paralysis in the arm, but stated that there 
was drift and incoordination findings consistent with a 
subclinical level of weakness.  In the April 2008 and February 
2009 VA medical examination reports, the Veteran stated that his 
right extremity disability did not affect his activities of daily 
living.  In the February 2009 VA medical examination report, the 
Veteran also stated that he did not have any impairment with 
activities of daily living due to this disorder, such as dressing 
and undressing.  However, due to his difficulty with his right 
leg, he performed activities of daily living carefully.  He 
indicated that he still had some weakness and numbness in his 
right upper extremity.  Upon physical examination, the examiner 
found normal sensation in the right upper extremity.  The 
examiner's diagnosis was that the right upper extremity mild 
hareparesis was resolved.  

Reviewing the Veteran's testimony at the June 2010 Board personal 
hearing, when asked to describe his mild hemaparesis, indicated 
that his dexterity was "somewhat limited."  However, when 
asked, he stated that, even with this disorder, he was still able 
to perform all tasks, such as holding groceries.  (Hearing 
Transcript, page 26).  

From this record of evidence, the Board finds that the evidence 
does not for any period more nearly approximate a finding of 
moderate incomplete paralysis of the median nerve, as required 
for a 20 percent rating under DC 8515.  The most recent medical 
examination indicates that the Veteran has no current numbness in 
the upper arm.  Moreover, the Veteran's subjective reports 
indicate that the numbness and weakness in the right arm are 
slight.  The Veteran reports that he still can perform all tasks 
even with this disability.  As the Veteran's hemiparesis of the 
right upper extremity disability cannot be defined as moderate, 
the Board finds that the preponderance of the evidence weighs 
against an increased rating greater than 10 percent for the for 
the entire increased rating period.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board also has considered whether referral is warranted for 
extraschedular adjudication.  Ordinarily, the VA Schedule will 
apply unless there are exceptional or unusual factors that would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular criteria for the rating of the respective 
residuals for the Veteran's TBI are inadequate.  For example, the 
10 percent rating assigned under Diagnostic Code 8045-9304 for 
headache, visual impairment, and a scar is based on the average 
impairment caused by subjective residuals of a traumatic brain 
injury.  The schedular rating criteria in this case contemplate 
symptomatology found within the evidence of record, specifically 
mild loss of memory and concentration, without objective evidence 
on testing; normal judgment; routinely appropriate social 
interaction; normal orientation; normal spatial orientation; 
daily mild to moderate headaches; intermittent dizziness; normal 
neurobehavioral effects; normal ability to communicate by speech 
and writing; and currently normal consciousness.  The schedular 
rating criteria also contemplate additional symptomatology, such 
as mild impairment of memory, attention, concentration, or 
executive functions resulting in mild functional impairment; 
mildly impaired judgment; occasionally inappropriate social 
interaction; occasional disorientation to one of the four aspects 
(person, time, place, situation) of orientation; mildly decreased 
motor activity due to apraxia; mildly impaired spatial 
orientation; evidence of three or more subjective symptoms that 
moderately interfere with work; instrumental activities of daily 
living; neurobehavioral effects that occasionally interfere with 
workplace interaction, social interaction, or both but do not 
preclude them; or occasional impairment of comprehension or 
expression; and a persistently altered state of consciousness.   
See 38 C.F.R. § 4.124a.  

Also, the 10 percent rating assigned under Diagnostic Codes 8045-
8715 for hemaparesis of the right upper extremity is based on the 
average impairment of earning capacity resulting from incomplete 
paralysis of the median nerve.  The schedular rating criteria in 
this case contemplate symptomatology found within the record of 
evidence, specifically mild incomplete paralysis of the median 
nerve.  The rating criteria also contemplate additional 
symptomatology, such as moderate incomplete paralysis.  See 38 
C.F.R. § 4.124a.  

In short, the record does not indicate that the service-connected 
headache, visual impairment, scar, and hemiparesis of the right 
upper extremity disabilities on appeal cause impairment over and 
above that which is contemplated in the respectively assigned 
schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is recognition 
that industrial capabilities are impaired).  The Board therefore 
has determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2010) is not 
warranted.


ORDER

An increased rating in excess of 10 percent for residual 
recurrent headaches, visual disturbance, and scar, status post 
cerebral concussion and skull fracture, is denied.  

An increased rating, in excess of 10 percent, for residual mild 
hemiparesis of the right upper extremity, status post cerebral 
concussion and skull fracture, is denied.  


REMAND

As noted in the Introduction, in its May 2009 rating decision, 
the RO granted service connection for slurred speech, initially 
evaluating the disorder as noncompensable (0 percent disabling).  
The Board notes that, in a July 2009 NOD, the Veteran indicated 
disagreement with the RO's initial rating for his slurred speech 
disability.  As the Veteran issued a notice disagreeing with the 
RO's decision within the required time period, indicating his 
disagreement with the initial rating assigned for a slurred 
speech disability, the Board finds that this issue must be 
returned to the RO for the issuance of a Statement of the Case 
and any further necessary development.  See Manlicon v. West, 12 
Vet. App. 238 (1999).

Regarding the Veteran's claim for an increased rating, in excess 
of 10 percent, for his service-connected residual weakness and 
incoordination of the right lower extremity, status post cerebral 
concussion and skull fracture, the Board finds that an additional 
VA examination is needed to determine the current nature, extent, 
and severity of the Veteran's neurological disabilities of the 
lower extremities.  The Board notes that the Veteran was provided 
with a VA medical examination most recently in February 2009.  
However, at the June 2010 Board personal hearing, the Veteran 
presented credible testimony that this conditions had worsened 
since the last examination.  (Hearing Transcript, page 9).  
Specifically, the Board notes that, in the February 2009 VA 
medical examination report, the examiner noted that the Veteran 
was able to toe-walk and move with a tandem gait normally.  He 
also indicated that the Veteran walked with a mild limp caused by 
weakness of the right foot.  At the June 2010 Board personal 
hearing, the Veteran testified that he recently had experienced 
numbness from the right knee down, with a worsening gait and a 
worsening limp.  (Hearing Transcript, page 23).  He also noted 
that he had to stay on guard constantly to keep from falling and 
that he experienced something akin to a "drop foot."  (Hearing 
Transcript, page 25).  Having reviewed the evidence of record, 
the Board finds that there is a duty to schedule another 
examination.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  See VAOPGCPREC 11-95; see also, 
e.g., Caffrey, 
6 Vet. App. at 381; Green, 1 Vet. App. at 124.  See also 38 
C.F.R. § 3.327.

Accordingly, the issues of increased rating for residual weakness 
and incoordination of the right lower extremity (status post 
cerebral concussion and skull fracture) and an increased 
(compensable) initial rating for slurred speech are REMANDED for 
the following action:

1.  The AMC/RO should issue the Veteran and 
his representative a Statement of the Case 
(SOC) on the issue of entitlement to a higher 
(compensable) initial disability rating for 
slurred speech.  The Veteran should also be 
advised that, for the Board to have 
jurisdiction in the matter, he must file a 
timely substantive appeal responding to the 
SOC.  Should the Veteran or his 
representative submit a timely substantive 
appeal, the matter should be returned to the 
Board for appellate review.

2.  The AMC/RO should schedule the Veteran 
for a VA neurological examination to 
determine the current nature and severity of 
his disability of the right lower extremity 
(decreased sensation, strength, and reflexes 
right lower extremity).  The relevant 
evidence from the claims file should be made 
available for review of the Veteran's 
pertinent medical history, including, in 
particular, the records of his recent 
treatment.

The examination should include any diagnostic 
testing or evaluation deemed necessary.  The 
examination report should include all 
neurological manifestations of the right 
lower extremities caused by the Veteran's in-
service cerebral concussion and skull 
fracture, including any radiculopathy, 
paralysis, loss of sensation, muscular 
atrophy, strength of the lower extremities, 
and reflexes exhibited by the lower 
extremities, and the severity of any and all 
neurological manifestations in terms of 
severe, moderately severe, moderate, and 
mild.

3.  When the development requested has been 
completed, the claim for an increased rating 
in excess of 10 percent for residual weakness 
and incoordination of the right lower 
extremity (status post cerebral concussion 
and skull fracture) should be adjudicated on 
the merits.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case (SSOC), and should be afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The Veteran is advised to appear and participate in any scheduled 
VA examination, as failure to do so may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2010).  The Veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


